Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Claim Status
Claims 1, 3, 5-7, 9 and 11-19 are pending. Claims 1, 3, 7 and 9 have been amended. Claims 1, 3, 5-7, 9 and 11-19 are being examined in this application. Claims 1, 3, 5-7, 9 and 11-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/2/2019 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 13-16 are objected to because of the following informalities:  
Claim 13 should be rewritten to recite “A method of inhibiting proliferation of at least one type of virus, the method comprising: supplying a synthetic peptide to a subject in vitro or in vivo at least once, wherein the synthetic peptidecomprises: 
an amino acid sequence composing a transmembrane region (TM) sequencecomprising conservative substitutions of 1, 2, or 3 amino acid residues in the TM sequence; and 
an amino acid sequence comprising a cell penetrating peptide (CPP) sequence
Claim 14 should be rewritten to recite “……..wherein the TM sequence of G protein encoded by G gene of VSV……”.
comprising conservative substitutions………..”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples. 


(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

            The originally filed disclosure teaches a method of inhibiting proliferation of at least one type of virus, the method comprising: supplying a synthetic peptide to a subject in vitro or in vivo at least once, wherein the synthetic peptide comprising both amino acid sequences indicated in following (1) and (2) below: 
an amino acid sequence composing a transmembrane region (TM) sequence) of glycoprotein (G protein) encoded by G gene of vesicular stomatitis virus (VSV), or a modified amino acid sequence formed by conservative substitutions of 1, 2, or 3 amino acid residues in the TM sequence; and 
an amino acid sequence functioning as a cell penetrating peptide (CPP) sequence), wherein the total number of amino acid residues is 100 or less”.

            (c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

The specification does not provide any structural attributes associated with the modified amino acid sequence. The specification does not teach which TM sequence and which residues can be modified and still maintain the claimed property (i.e. inhibiting proliferation),
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A 
The specification fails to identify any relevant structural characteristics that can be attributed to the claimed function. Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 

(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples for the claimed modified amino acid sequence. The specification provides no specific examples in which amino acid residues in the TM sequences are substituted. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “supplying a synthetic peptide to a subject in vitro or in vivo”. The claim is indefinite because one cannot supply a peptide to a patient in vitro. To overcome this rejection, Applicant should rewrite the claim to recite “supplying a synthetic peptide to a subject 
Claims 14-19 which depend from claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 13.
	
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 5, 7, 9 and 11 as unpatentable under 35 USC 103(a) over Delcroix et al. in view of Georgel et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection. 
Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delcroix et al. (Pharmaceuticals 2010, 3,448-470) in view of Georgel et al. (Virology 362 (2007) 304–313), as evidenced by GenBank ADC43008.1 (downloaded on 1/27/2020 from URL:<https://www.ncbi.nlm.nih.gov/protein/ADC43008.1>).
Delcroix et al. teach that CPPs have been successfully utilized to enhance the cellular uptake and intracellular trafficking of antiviral molecules, and thereby increase the inhibitory activity of potential antiviral proteins and oligonucleotide analogues, both in cultured cells and in animal models (abstract).
Delcroix et al. further teach that “[W]hat makes these peptides very attractive as a delivery system is their ability to promote intracellular uptake of conjugated cargoes. CPPs have successfully improved the cellular uptake of various cargoes including protein (page 450, 2nd para).
	Delcroix et al. do not teach an amino acid sequence comprising a TM sequence of VSV-G.
	Georgel et al. teach that VSV-G activates a specific antiviral toll-like receptor 4-dependent pathway (title; page 309, right column, 1st para; page 310, left column, 1st para).
Georgel et al. further teach that VSV-G protein is from Indiana strain (page 311, left column, 1st para). As evidenced by GenBank ADC43008.1, VSV-G protein (Indiana strain) has the following sequence:
MKCLLYLAFLFIGVNCKFTIVFPHNQKGNWKNVPSNYHYCPSSSDLNWHNDLIGTALQVKMPKSHKAIQADGWMCHASKWVTTCDFRWYGPKYITHSIRSFTPSVEQCKESIEQTKQGTWLNPGFPPQSCGYATVTDAEAVIVQVTPHHVLVDEYTGEWVDSQFINGKCSNYICPTVHNSTTWHSDYKVKGLCDSNLISMDITFFSEDGELSSLGKEGTGFRSNYFAYETGGKACKMQYCKHWGVRLPSGVWFEMADKDLFAAARFPECPEGSSISAPSQTSVDVSLIQDVERILDYSLCQETWSKIRAGLPISPVDLSYLAPKNPGTGPAFTIINGTLKYFETRYIRVFFFIIGLIIGLFLVLRVGIHLCIKLKHTKKRQIYTDIEMNRLGK

which comprises instantly claimed SEQ ID NO: 2 (highlighted above).
	It would have been obvious to substitute the antiviral molecule taught by Delcroix et al. with the antiviral protein of Georgel et al. (i.e. VSV-G) because it is obvious to substitute equivalents known for the same purpose (MPEP2144.06).
	One of ordinary skill in the art would have been motivated to do so and reasonably expected the VSV-G protein to have inhibiting proliferation properties (because Georgel et al. teach that VSV-G protein function as an antiviral) when conjugated to a CPP, and would have further expected the conjugate to have improved the cellular uptake because Delcroix et al. teach that CPPs have successfully improved the cellular uptake of various cargoes including protein. 
	Furthermore, it would have been obvious to make a pharmaceutical composition comprising the synthetic peptide and a pharmaceutically acceptable carrier in order to deliver the composition to a patient in need thereof.
	With respect to claims 15-16, Delcroix et al. teach the CPP is a polyarginine (Table 1).
With respect to claim 17, Delcroix et al. discuss examples in which antiviral proteins are conjugated to CPPs at their N- or C-terminus (see paras “3.1.1”, “3.1.3” and “4”).

Allowable Subject Matter
Claims 1, 3, 5-7, 9 and 11-12 are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658